I wish first to
congratulate you warmly, Sir, on your election to the
presidency of the General Assembly at its fifty-fourth
session. This does honour to your country, Namibia, and
is a source of joy and satisfaction to all of Africa, and
particularly to my country, Mali. You may count on the
full support of my delegation, on behalf of which it is my
honour to address the General Assembly today. I am
convinced that with your talent and your experience as an
estimable diplomat you will guide the work of the
Assembly to a successful conclusion.
I wish also to take this opportunity to convey to
your predecessor, His Excellency Mr. Didier Opertti, our
satisfaction at the commitment and skill with which he
guided the work of the Assembly at its fifty-third session.
Let me also reaffirm the gratitude of the Government
of Mali to the Secretary-General, His Excellency Mr. Kofi
Annan, for the determination and wisdom he has shown
in the quest for solutions to the central concerns of the
international community.
The fifty-fourth session of the General Assembly is
taking place at the dawn of the third millennium, at a
time when the gap between the developed and the
developing worlds is growing ever larger. Imbalances in
9


the world economy, the unequal distribution of wealth,
poverty, grave and massive violations of human rights,
massacres and conflicts of every kind pose a serious threat
to international stability.
Despite significant progress in many areas, the United
Nations continues to face daunting challenges. It must
formulate a collective approach with shared responsibility
and greater, more effective solidarity to bring about the
economic cooperation that is indispensable for lasting peace
and security for all. In that context, many and varied
challenges face Mali, Africa, the world at large, and the
United Nations at the end of the twentieth century, such as
debt, development financing, security including
disarmament and international terrorism, democracy, human
rights, international migration and United Nations reform.
Last year we spoke out from this rostrum against a
globalization dominated by market forces and a financial
approach, and in favour of a globalization based on
sustainable human development. That is the real challenge,
and our growing conviction is that we can resolve all
present imbalances if, through renewed, responsible and
candid political dialogue, we tackle them with a global and
unified vision, with commitment to genuine partnership, and
with a sense of shared, equal responsibility in the building
of a better world, a world for mankind. That is the
approach we must take to addressing the problems of
developing countries: indebtedness, their integration as real
actors in the world economy, and development financing.
The problem of developing-country indebtedness must
continue to be a focus of the attention of the international
community with a view to finding a lasting solution that
will be acceptable to all. To be sure, the Heavily Indebted
Poor Countries Debt (HIPC) Initiative and the initiative
adopted at the Cologne summit of the Group of Seven in
June 1999 were important steps. But, because it absorbs
more than a third of the export income of developing
countries and because debt-servicing costs imperil the
future of generations to come, debt is an insurmountable
obstacle to any development effort. The debt burden must
not merely be lightened; debts must be cancelled. Without
playing down any responsibility here, debt cancellation has
become necessary in order to enable the efforts and
sacrifices made by developing countries to yield their full
benefits for their peoples. Debt cancellation, along with a
new, more rational debt policy based on the productive
capacities of these countries, would lay the foundations for
true, sustainable development financing.
Long seen as an act of generosity by the rich
towards the poor, development assistance is now viewed
as a tangible expression of a solidarity that is
indispensable. It has significantly declined in recent years,
and we must do everything possible to reverse that trend
in order to better meet the financing needs of developing
countries. My country, Mali — which has already enacted
significant political, economic and structural reforms —
hopes that special attention will be given to the situation
of African countries in any consideration of this matter.
I appeal to developed countries completely to fulfil their
commitment to increase official development assistance,
to build up our economic capacities in the areas of
processing and marketing our commodities, and to pay
proper prices for our products and facilitate market
access.
The current state of affairs demands a new
partnership based on an acknowledgement that
development financing is a shared responsibility, which
should be reflected in more equitable burden-sharing
among donors. Here, the high-level meeting on
development financing is of crucial importance. My
delegation believes that that meeting should be seen in the
two-fold context of follow-up to the major summits and
international conferences of the 1990s and of the General
Assembly’s Agenda for Development.
More than half a century after the creation of the
United Nations, there is no further need to prove its
relevance and contribution to the disarmament agenda and
to building international peace and security. Here I stress
the particular importance that Mali attaches to
disarmament in general and to micro-disarmament in
particular. The establishment of nuclear-weapon-free
zones on the basis of arrangements freely entered into
among the States of the region concerned, and the
extension of such zones to all regions of the world, will
make a significant contribution to international peace and
security. In that connection, I would recall that Mali has
ratified the African Nuclear-Weapon-Free Zone Treaty —
the Pelindaba Treaty — to manifest its support for the
initiative to make Africa a nuclear-weapon-free zone.
However, let us make no mistake about it, what
today seriously threatens peace, the security of women,
men and children in Africa are small arms and anti-
personnel mines.
As we take stock of the progress made in combating
the proliferation of small arms since the fifty-third
session, while we appreciate the efforts of the United
10


Nations Panel of Governmental Experts, we totally support
the appeal for action adopted by the International
Conference on Sustainable Disarmament for Sustainable
Development, held in Brussels on 12 and 13 October 1998.
We should welcome the historic decision of the member
countries of the Economic Community of West African
States (ECOWAS), on the initiative of Mali, to declare a
moratorium on the export, import and production of small
arms starting on 1 November 1998 and lasting for three
years, a moratorium that is supported by a code of conduct.
The meeting of the ECOWAS Ministers for Foreign Affairs
that was held in Bamako in March 1999, defined the
modalities for the implementation of the programme of
coordination and assistance for security and development,
and adopted a plan of action in nine priority areas to make
the moratorium operational. These efforts deserve support
from the international community so that there will be more
overall cooperation to stem the proliferation of small arms
and mitigate their devastating effects.
Also, it is essential to support and extend this
moratorium, to apply more strictly the laws and rules in
force on arms transfers, to improve them and strengthen
them at all levels and to back them up with codes of
conduct. We also need to strengthen the capacity of States
and increase coordination to deal with this phenomenon.
But we also need to work on a progressive and effective
international normative mechanism to control the circulation
of small arms. We support very strongly the decision of the
Assembly to convene an international conference on this
question.
Similarly, we must continue our work to free the
world of the scourge of anti-personnel mines, and in
particular we need to rid Africa of them, for they continue
to sow death and mayhem even after conflicts end. We will
achieve this by working in the context of the Maputo
Declaration and seeing to it that everyone, without
exception, ratifies and implements the Convention on the
banning of anti-personnel mines. We ratified the
Convention very early on, and our country has destroyed its
meagre stock of these weapons, which we never in fact
used. Mali is now adopting the national legislation required
by the Convention on the banning of anti-personnel mines.
In the last 50 years, peacekeeping operations have
become an important tool for resolving conflicts by
peaceful means and for promoting international peace and
security. However, I would like to say that in and of
themselves, they are not a solution to conflicts, but only
special measures to prevent conflicts from getting worse
pending a peaceful solution.
Our constant quest for peace is reflected in our
effective participation in peacekeeping operations and our
total support for the Mechanism for Conflict Prevention,
Management and Resolution in Africa, to which the
international community should give special attention. We
ask the international community to mobilize quickly, in
good time and to a greater extent to support the
immediate implementation of hard-to-reach and always
precarious peace agreements, as well as peace-building
programmes.
Mali also supports any measures to help create a
climate allowing us to confront the causes of conflicts,
which now relate primarily to underdevelopment, poor
governance, deficiencies in democracy and bad
cooperation policies. We pin great hopes on the decision
of the Organization of African Unity (OAU) to make the
year 2000 a year of peace and security in Africa, and we
very much hope that the international community will
give strong support to our continent in its prevention and
peacekeeping efforts.
I cannot fail to mention here the close link between
security and development and the consequent need to
finance security as an integral part of development action.
Nor can I conclude without mentioning the ghastly,
appalling question of child soldiers.
President Konaré has said in this regard,
“we have an absolute responsibility for the sad lot of
child soldiers, which is not acceptable and cannot be
borne; we must put an end to it by unambiguously
condemning all those who use these children and
who instil in them a culture of violence, thus sowing
the seeds of the perpetuation of violence and
conflicts ... We must work for a real culture of
peace. The place of our children is in school; it is
our responsibility to put an end to this heinous
phenomenon by denouncing it and taking vigorous
steps against it, including international criminal
sanctions. Post-conflict programmes must include
among their priorities the reintegration through
education of child soldiers; and in a general way it
must make education the heart of the strategy for
building peace and sustainable development.”
The decision to hold a special session of the General
Assembly to follow-up to the World Summit for Children
in 2001 coincides with the commemoration of the tenth
anniversary of the Convention on the Rights of the Child.
We must take that opportunity to hasten our attainment of



the objectives that we have set for ourselves with regard to
children.
We have a unique responsibility towards them. The
least we can do on the eve of the new millennium is to
provide all boys and girls better health, schools and
protection from wars and famines.
Mali is staunchly committed to democracy and human
rights. Observance of human, political, civil, economic,
social and cultural rights is an integral part of economic
prosperity, social equity and the promotion of peace and
security. In this context, a certain number of minimum
standards are necessary in any democracy based on law and
respect for human rights. I am referring to values that we
all deem to be fundamental and the observance of which
we are committed to: rule of law, respect for human rights,
a system of democratic government and the conditions for
necessary changes of government in a republican and
democratic system. In a democracy, this is the minimum
that we must all, each and every one of us, consolidate,
build and develop.
The situation in the Middle East remains a source of
concern, despite the revival of the peace process. I wish to
reaffirm here the unreserved support of Mali for the just
struggle of the Palestinian people as well as for a
comprehensive just and lasting solution based on the
relevant resolutions of the Security Council and the
principle of land for peace.
Turning now to the Lockerbie crisis, Mali, basing
itself on the progress made in dealing with this question,
appeals for the complete, immediate lifting of the sanctions
that have been unjustly imposed on the fraternal people of
the Libyan Arab Jamahirya, and I am pleased to renew to
them the support and solidarity of the people of Mali.
Likewise, we are still concerned at the humanitarian cost to
civilians in other countries that have been unjustly targeted
by sanctions.
Security and stability are facing new threats, including
the problem of drugs — which has become worse with
globalization — organized crime, international terrorism,
money-laundering and corruption. In the face of these
threats and their adverse effects of them, the international
community must step up its efforts to put in place the
mechanisms necessary to eradicate them and cooperate
better in order to combat them. In regard to international
terrorism, Mali signed the African convention in Algiers,
and we support the appeal of the OAU for the speedy
conclusion of an international convention in order better
to prevent terrorism and to combat it more effectively.
Today, when mankind is preparing for a new
millennium, it is essential to adapt the United Nations to
the needs of our time. The challenges that we will be
facing demand that we adopt appropriate measures now
so that the next century will enjoy more peace and more
justice in a new partnership based on solidarity among all
nations.
If the United Nations is to remain the gathering
place in which all countries can make their voices heard
to find solutions to problems that confront them, it must
not be marginalized. Therefore, it is necessary today more
than ever to review the functioning of the system of the
Organization in order to adapt it to present and future
circumstances.
My delegation is convinced of the need to
democratize further our Organization through a
comprehensive restructuring of its main organs,
particularly the Security Council, the composition of
which reflects the state of the world as it was 50 years
ago and which does not in any way reflect the political,
economic and social realities of today’s or tomorrow’s
world.
In addition, my delegation reaffirms Africa’s demand
for an equitable division among the two categories of
seats. We call upon Member States to reinforce the
prestige, the authority, the effectiveness and the
legitimacy of the Council.
This session gives the international community a
unique opportunity to demonstrate once again that the
United Nations is an active, dynamic institution, capable
of confronting the major concerns of the world. In order
to do this it must prove that, despite the sometimes
discouraging complexity of the issues involved and the
often divergent national interests of Member States, the
Organization is capable of working with determination,
creativity and effectiveness for the common good of all.
This is what we aspire to.





